Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  


Claim(s) 16-18, 20, 23-24, 26-27 & 29-30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by McGougan et al., US PG Pub 2014/0062777 A1 (hereafter McGougan).  

Regarding claim 16 where it is disclosed by McGougan to have a Fast GPS recovery map vector system that can determine using map and sensor data to determine where the user is when the system may not be able to get a GPS signal.  This is read upon by applicants claim to, “An apparatus comprising: a processor [figure 10 device 1006] and memory [figure 10 device 1004] including computer program code [at least paragraphs 3 and 26], the memory and computer 
Regarding claim 17 where it is disclosed by McGougan to have their system as shown in XDat least figures 1A-3B to have their system being able to project where the device will be even after it has been inside a tunnel and did not received any GPS signals.  The figures also show how the map is projected out and the system project where the user will be.  
Regarding claim 18 where it is disclosed by McGougan in at least figure 3B to have their system also being able to determine the location of the object based on sensor data and historical data.  They system can also predict where they mobile device will actually go based on the sensor data when multiple path lead out from the tunnel as shown in at least figure 3B, where the device actual leaves the tunnel from road 1B and not 1A.  
Regarding claim 20 where it is disclosed by McGougan in at least figure 1A-3B to have their system being able to determine the current location of the device as one or more possible 
Regarding claims 23-24 where it is disclosed by McGougan in at least paragraph 8 to have their system also use sensor data, such as speed, direction of travel and predicted map data where the physical state variable data is being used to determine the position of the device when no GPS signal is available.  
Regarding claim 26-27 it is disclosed by McGougan in at least figures 3A-B and paragraphs 8, 21 and 26 to have their system use a filter to compare real time sensor and stored sensor data with the predetermined stored map data.  
Regarding claim 28 where it is disclosed by McGougan in at least figure 3B to have two or more paths meeting at an intersection at a common point on the road network.  
Regarding claim 29 which is the corresponding method claim for apparatus claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 30 which is the corresponding computer program produce claim for apparatus claim 1 and thus rejected for the same reasons as stated for claim 1 above.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 18-19 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGougan in view of Han et al., US PG Pub 2015/0142248 (hereafter Han).  

Regarding claim 18 where all the limitations of claim 16 are disclosed by McGougan as described above.  It is disclosed by McGougan to have their system being able to determine alternate paths based on the sensor and historical data as shown in at least figure 3B.  
However it is not specifically disclosed by McGougan to have their system also determine a different path based on the paths being below a predefined threshold.  
Han is directed to an apparatus for providing location and heading information for an autonomous vehicle on a roadway.  Han in at least paragraphs 74-76 describes how their system is able to use KEF to filter out information from the sensors and this can be used by system to accurately determine its location to allow for precise path selection.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McGougan by the teachings of Han where they are both 
Regarding claim 19 where all the limitations of claim 16 are disclosed by McGougan as described above.  However it is not specifically disclosed by McGougan to have their system also exclude any path of travel having an associated likelihood below a predefined threshold,  excluding any path of travel in which the ratio of its associated likelihood to have of the most likely path of travel is below a predefined threshold or excluding all but a predefined number of paths of travel having the highest associated likelihoods whilst retaining and paths of travel having an associated likelihood equal to the lowest of the remaining paths of travel.  
Han is directed to an apparatus for providing location and heading information for an autonomous vehicle on a roadway.  Han in at least paragraph 122 describes their system also being able to exclude any path of travel having an associated likelihood below a predefined threshold,  excluding any path of travel in which the ratio of its associated likelihood to have of the most likely path of travel is below a predefined threshold or excluding all but a predefined number of paths of travel having the highest associated likelihoods whilst retaining and paths of travel having an associated likelihood equal to the lowest of the remaining paths of travel.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McGougan by the teachings of Han where they are both 
Regarding claim 21 where all the limitations of claim 20 are disclosed by McGougan as described above.  Where it is not specifically disclosed by McGougan to have their system also have, each recursive Bayesian filter is a Kalman filter configured to produce a Gaussian distribution of possible locations along the respective path of travel, and wherein the apparatus is configured to determine the current location of the vehicle as the center of the Gaussian distribution associated with the path of travel having the greatest associated likelihood.  
Han is directed to an apparatus for providing location and heading information for an autonomous vehicle on a roadway.  Han in at least paragraphs 110 and 122 to have their system also each recursive Bayesian filter is a Kalman filter configured to produce a Gaussian distribution of possible locations along the respective path of travel, and wherein the apparatus is configured to determine the current location of the vehicle as the center of the Gaussian distribution associated with the path of travel having the greatest associated likelihood.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McGougan by the teachings of Han where they are both directed to the same field of endeavor of determining the precise location of a device to allow for accurate navigation.  Where by one would have been motivated to modify McGougan by the use 
Regarding claim 22 where all the limitations of claim 16 are disclosed by McGougan as described above.  However, it is not specifically disclosed by McGougan to have the system being able to normalize the likelihoods calculated by the recursive Bayesian filters to obtain a probability distribution of the possible paths of travel.  
Han is directed to an apparatus for providing location and heading information for an autonomous vehicle on a roadway.  Han in at least paragraphs 122-124 to have their system also normalize the likelihoods calculated by the recursive Bayesian filters to obtain a probability distribution of the possible paths of travel.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify McGougan by the teachings of Han where they are both directed to the same field of endeavor of determining the precise location of a device to allow for accurate navigation.  Where by one would have been motivated to modify McGougan by the use of a known technique to improve similar devices in the same way, as taught by Han.  Where in this instance the modification of McGougan whom does not specifically disclose them using filters/threshold to help improve the accuracy of the system to precisely detect the location of the device as taught by Han.  Where this would improve the system of McGougan by allowing the system to accurately determine its location when it lose and then regains the GPS signal.  

Allowable Subject Matter

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664